DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 9-11 filed 6/27/2022, with respect to the 35 U.S.C. 102 rejections of claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1-7, 11-15, and 17-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not disclose or suggest the claimed “wherein the controller is configured to perform restricting usage of the non-specific-color cartridge in a case where the first subscription mode is set as the operation 2mode and the type information of the non-specific-color cartridge indicates the subscription type, compared to a case where the second subscription mode is set as the operation mode and the type information of the non-specific-color cartridge indicates the subscription type” in combination with the remaining limitations of claims 1-17. 
Prior art of record does not disclose or suggest the claimed “restricting process to restrict usage of the non-specific-color cartridge in a case where the first subscription mode is set as the operation mode and the type of the non- specific-color cartridge is the subscription type, compared to a case where the second subscription mode is set as the operation mode and the type of the non-specific-color cartridge is the subscription type” in combination with the remaining limitations of claims 18-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852